720 F.2d 656
5 ITRD 1447, 2 Fed. Cir. (T) 24
CARLINGSWITCH, INC., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 83-871.
United States Court of Appeals,Federal Circuit.
Nov. 8, 1983.

Charles P. Deem, New York City, argued for appellant.
Jerry P. Wiskin, New York City, argued for appellee.  With him on the brief were J. Paul McGrath, Asst. Atty. Gen., David M. Cohen, Director, Washington, D.C., and Joseph I. Liebman, New York City, Atty. in Charge Intern. Trade Field Office.
Before BENNETT, MILLER, and SMITH, Circuit Judges.
PER CURIAM.


1
We affirm the decision of the Court of International Trade granting the Government's motion to dismiss and adopt that court's opinion as our own.   Carlingswitch, Inc. v. United States, 560 F.Supp. 46 (Ct.Int'l Trade 1983).  We note that this case is controlled by Carlingswitch, Inc. v. United States, 651 F.2d 768 (CCPA 1981).   See also American Air Parcel Forwarding Co. v. United States, 718 F.2d 1546 (Fed.Cir.1983).


2
AFFIRMED.